Citation Nr: 0306364	
Decision Date: 04/02/03    Archive Date: 04/10/03

DOCKET NO.  99-01 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for recurrent skin cancer.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Ferrandino, Counsel


INTRODUCTION

The veteran had active service from January 1956 to September 
1975.  The veteran served in Vietnam from March 1965 to 
September 1965 and from January 1968 to February 1969.  
Awards and decorations received include in part, Combat 
Action Ribbon, Bronze Star Medal with V, and Purple Heart 
Medal.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision from the Department of 
Veterans Affairs (VA) Winston-Salem, North Carolina Regional 
Office (RO).  

In March 1999, a hearing at the RO before a local hearing 
officer was held; a transcript of the hearing is of record.

This case was remanded in October 2000 to provide the veteran 
a requested hearing at the RO before a Member of the Board.  
In writing in December 2000, the veteran withdrew his request 
for a hearing at the RO before a Member of the Board and the 
case was returned to the Board.  

In this case in March 2002, additional development was 
undertaken by the Board, pursuant to authority granted by 
38 C.F.R. § 19.9 (a)(2) (2002).  As part of the development, 
additional evidence was received.  The Board sent notice to 
the veteran of the completed development in January 2003, 
pursuant to Rule of Practice 903.  38 C.F.R. § 20.903 (2002).  
A response was received from the veteran's representative in 
March 2003.  Therefore, this case is now ready for Board 
review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal on the issue of entitlement to 
service connection for recurrent skin cancer has been 
obtained.

2.  Resolving reasonable doubt in the veteran's favor, the 
veteran's recurrent skin cancer is related to his service.


CONCLUSION OF LAW

With resolution of reasonable doubt in the veteran's favor, 
recurrent skin cancer was incurred in service.  38 U.S.C.A. 
§§ 1110, 1131, 5103A (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304, 3.326 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, after reviewing the record, the Board is satisfied 
that all relevant facts have been properly developed as to 
the issue of entitlement to service connection for recurrent 
skin cancer.  Thus, no further assistance to the veteran is 
required to comply with the duty to assist him as to this 
issue.  See 38 U.S.C.A. § 5103A (West 2002).  In this regard 
there has been notice as to information needed, treatment 
records have been obtained, a VA examination has been 
provided, and there have been a rating decision and a 
statement of the case sent to the veteran.  There is no 
indication that there is additional information on file that 
would lead to a different outcome in this claim.  All 
pertinent notice has been provided in the documents sent to 
the veteran.  See also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326 (2002).  These regulations provide no additional 
duties, are not more favorable to the veteran than the 
statute, and are satisfied as all appropriate notice and 
development has otherwise been accomplished as discussed 
elsewhere.  

The veteran, through letters and the statement of the case, 
has been notified as to evidence and information necessary to 
substantiate the claim.  The discussions in the rating 
decision, the statement of the case (SOC), and the letters 
sent to the veteran informed him of what evidence he must 
obtain and which evidence VA would seek to obtain, as 
required by section 5103(a), as amended by the VCAA, and by § 
3.159(b), as amended by 66 Fed. Reg. at 45,630.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Further, in light of the favorable decision in this case, the 
Board finds that all duty to assist and to notify the veteran 
pursuant to the VCAA is satisfied.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 
(2002).

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2002). 

Where a veteran served 90 days or more during a war period or 
after December 31, 1946 and malignant tumor becomes manifest 
to a degree of 10 percent within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2002).

A disease associated with exposure to certain herbicide 
agents, listed in 38 C.F.R. § 3.309 will be considered to 
have been incurred in service under the circumstances 
outlined in this section even though there is no evidence of 
such disease during the period of service.  No condition 
other than one listed in 38 C.F.R. § 3.309(a) will be 
considered chronic.  38 U.S.C.A. §§ 1101, 1112, 1113, 1116 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

A veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence to 
establish that the veteran was not exposed to any such agent 
during that service.  38 U.S.C.A. § 1116(f); 38 C.F.R. §§ 
3.307, 3.309.

The last date on which a veteran shall be presumed to have 
been exposed to an herbicide agent shall be the last date on 
which he or she served in the Republic of Vietnam during the 
Vietnam era.  "Service in the Republic of Vietnam" includes 
service in the waters offshore and service in other locations 
if the conditions of service involved duty or visitation in 
the Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of § 3.307(a)(6) are 
met even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of § 3.307(d) are also satisfied:  Chloracne or 
other acneform disease consistent with chloracne, Type 2 
diabetes (also known as Type II diabetes mellitus or adult-
onset diabetes), Hodgkin's disease, Multiple myeloma, Non-
Hodgkin's lymphoma, Acute and subacute peripheral neuropathy, 
Porphyria cutanea tarda, Prostate cancer, Respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), Soft-
tissue sarcoma (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  

NOTE 1: The term "soft-tissue sarcoma" includes the 
following:  Adult fibrosarcoma, Dermatofibrosarcoma 
protuberans, Malignant fibrous histiocytoma, Liposarcoma, 
Leiomyosarcoma, Epithelioid leiomyosarcoma (malignant 
leiomyoblastoma), Rhabdomyosarcoma, Ectomesenchymoma, 
Angiosarcoma (hemangiosarcoma and lymphangiosarcoma), 
Proliferating (systemic) angioendotheliomatosis, Malignant 
glomus tumor, Malignant hemangiopericytoma, Synovial sarcoma 
(malignant synovioma), Malignant giant cell tumor of tendon 
sheath, Malignant schwannoma, including malignant schwannoma 
with rhabdomyoblastic differentiation (malignant Triton 
tumor), glandular and epithelioid malignant schwannomas, 
Malignant mesenchymoma, Malignant granular cell tumor, 
Alveolar soft part sarcoma, Epithelioid sarcoma, Clear cell 
sarcoma of tendons and aponeuroses, Extraskeletal Ewing's 
sarcoma, Congenital and infantile fibrosarcoma, Malignant 
ganglioneuroma.  

NOTE 2: For purposes of this section, the term acute and 
subacute peripheral neuropathy means transient peripheral 
neuropathy that appears within weeks or months of exposure to 
an herbicide agent and resolves within two years of the date 
of onset.  38 C.F.R. § 3.309(e).  

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne and porphyria cutanea tarda shall 
have become manifest to a degree of 10 percent or more within 
a year, after the last date on which the veteran was exposed 
to a herbicide agent during active military, naval, or air 
service.  38 U.S.C.A. § 1116.  

Notwithstanding the foregoing, the United States Court of 
Appeals for the Federal Circuit, however, has determined that 
the Veteran's Dioxin and Radiation Exposure Compensation 
Standards (Radiation Compensation) Act, Pub. L. No. 98-542, 
§ 5, 98 Stat. 2725, 2727-29 (1984) does not preclude a 
veteran from establishing service connection with proof of 
direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).

The veteran's service medical records show that the veteran 
was noted on service examinations numerous times to have 
moles on his back, including on separation examination in 
June 1975.  He was seen with complaints of sunburn to the 
back of the neck in February 1964.  In April 1967, the 
veteran was seen for mildly hyperpigmented macular lesion 
interscapular skin of the back, the spot was measured and the 
veteran was seen again in May 1967 to have it remeasured.  On 
examination in March 1974, the veteran was noted to have 
multiple pigmented and nonpigmented nervi, question acne, and 
sebaceous keratosis.  

Post service treatment records show that in January 1990 and 
August 1990 the veteran was treated for basal cell carcinoma 
of the right posterior neck.  In June 1994, it was noted that 
the veteran had a long history of basal cell and squamous 
cell carcinoma secondary to sun exposure.  Currently he had 
several non healing areas on his faces as well as a growing 
black mole on the right cheek and a scaly patch over the left 
breast.  Additional private treatment records from June 1994 
to May 1995 show treatment for lentigo ligna of the right 
cheek.

On a VA Agent Orange examination in May 1997 the veteran had 
an eight to ten year history of multiple lesions of the face, 
neck, and chest.  Nine had been removed by a private 
dermatologist and two or three were cancer.  At least one was 
noted to be a basal cell carcinoma.  He still had one lesion 
on the forehead that had recurred several times.  

Private treatment records from June 1997 to August 1997 show 
treatment for basal cell carcinoma of the left forehead and 
lentigo maligna right medial cheek.

On VA examination in December 1997, the veteran had lipoma of 
the superior aspect of the right shoulder, of the right rib 
cage, and in the right forearm.  

Treatment records from September 1999 to August 2002 show 
treatment for basal cell carcinoma of the right cheek, left 
ear, and left neck, and bowen's disease of the right neck.

On VA examination in December 2002, the veteran's history was 
reported as sun exposure and defoliant and tear gas exposure 
in service.  January 1990 was the first occurrence of facial 
lesions with melanoma, squamous cell carcinoma, and basal 
cell carcinoma.  Subsequently, the veteran has had 18 
cancerous lesions removed since January 1990, of the right 
neck, right cheek, right arm, and right forehead.  Currently 
the veteran had lesions on the left neck, right cheek, right 
forearm, right posterior mandible, and left cheek.  There 
were multiple old facial and neck scars that were too 
numerous to count.  The veteran was seen by a dermatologist 
every three months.  The diagnosis was recurrent melanoma, 
basal cell carcinomas, and squamous cell carcinomas, and 
actinic keratoses and multiple benign nevi of the back.  
After reviewing the record and examining the veteran, the 
opinion was entered that it was as likely as not that the 
veteran incurred skin damage resulting in skin cancers from a 
combination of defoliant exposure and sun exposure 
intensified by water duty in service.  

The veteran has reported that in service he was exposed to 
herbicide agents and that his duty involved sun exposure, 
which caused his current skin cancer.  He has submitted lay 
statements in support of his contentions.  

In this case, resolving all reasonable doubt in favor of the 
veteran, the Board finds that the current disability of 
recurrent skin cancer was at least as likely as not incurred 
in service as described by the VA examiner in December 2002.  
As such, the Board finds that the evidence is at least in 
equipoise in this case.  Therefore, the Board finds that the 
evidence supports the veteran's claim.  38 C.F.R. § 3.102 
(2002).


ORDER

Entitlement to service connection for recurrent skin cancer 
is granted.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

